November 18, 2005


Mr. Richard A. Sheehy
Sheehy, Serpe & Ware, P.C.
909 Fannin Street, Suite 2500
Houston, TX 77010-1003
Mr. Christopher A. Prine
Crain Caton & James, P.C.
1401 McKinney, Suite 1700
Houston, TX 77010-1079

RE:   Case Number:  03-0661
      Court of Appeals Number:
      Trial Court Number:  29,038

Style:      IN RE  COLUMBIA/ST. DAVID'S HEALTHCARE SYSTEM, L.P. D/B/A SOUTH
      AUSTIN HOSPITAL

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally granted  the  petition  for  writ  of
mandamus and issued the enclosed per curiam opinion in the  above-referenced
cause.  The stay order issued December 19, 2003 is lifted.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Honorable Homero    |
|   |Garza               |
|   |Mr. J. D. Salinas   |
|   |III                 |